DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 19-26 in the reply filed on 1/28/22 is acknowledged. Applicant amended claims 27-38 to depend from independent claim 19. Consequently, claims 19-38 now include same special technical features so as to satisfy the unity of invention and so, all claims are examined.
Claim Objections
Claim 37 is objected to because of the following informalities:  It appears that phrase “pressure plate associated with the base plate” (line 2) should recite associated.  Appropriate correction is requested.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an adjusting device” and “a complementary adjusting device” (claim 31) must be explicitly shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 8191758, hereafter “Sawada”) in view of Abe et al. (US 8757474, hereafter “Abe”).
Regarding claim 19, Sawada discloses a method for producing a solder connection between a plurality of components (fig. 1- substrates 2 and 4; col. 3, lines 5-15) in a sealed process chamber (reflow chamber- col. 7, line 65), the method comprising: heating a solder group (solders 1, 3) to an intermediate temperature, the solder group comprising solder material between the plurality of components and a bonding material, wherein the intermediate temperature is lower than a melting temperature of the solder material at atmospheric pressure 

    PNG
    media_image1.png
    503
    781
    media_image1.png
    Greyscale

Sawada discloses temporarily tacking the solder materials (bumps 1-3), but is silent as to a temporary bonding material and reducing the pressure in the process chamber below the evaporation pressure such that the bonding material evaporates. However, such technique is known in the art. Abe (also drawn to soldering method for a plurality of components) teaches utilizing a temporary bonding agent 55 (col. 8, lines 15-35) applied onto the substrates 50a and 50b in a sealed process chamber 30 (fig. 6), wherein the reducing the pressure in the process chamber is reduced below the evaporation pressure of the bonding agent (e.g. 50 Pa- fig. 7; col. 10, lines 15-20) such that the bonding agent evaporates. Exemplary temporary bonding agent includes organic agent such as 
Examiner also notes that claimed method does not require a particular sequence of the steps and does not exclude additional element/step due to the transitional term “comprising”, which is open-ended. For instance, a prior art teaching introducing a cleaning agent into the process chamber before the reducing pressure step still meets the claim since such sequence is not excluded 
As to claim 21, in the combination of Sawada and Abe, the evaporation pressure (e.g. 50 Pa) is lower than the atmospheric pressure and an evaporation temperature of the temporary bonding material (e.g. alcohol) is lower than the melting temperature of the solder material.
As to claim 22, Sawada as modified by Abe discloses that while reducing the pressure in the process chamber below the evaporation pressure of the temporary bonding material, the intermediate temperature is maintained within a predetermined temperature range at least until evaporation of the temporary bonding material is complete (fig. 7- Abe).  
As to claim 23, Abe teaches that the temporary bonding material is arranged in either a planar manner or dispersed spots in multiple positions (col. 14, lines 11-16). This encompasses at least one region comprising one or more of an edge, a corner, and a center of the plurality of components.  
As to claim 24, in the combination of Sawada and Abe above, the solder material is melted after the temporary bonding material is evaporated.  
As to claims 25-26, Abe discloses that the temporary bonding material comprises a terpene alcohol such as isobornyl cyclohexanol (col. 9, lines 22-25).
Claims 27-28, 33-35 and 37-38 rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Abe as applied to claim 19 above, and further in view of Haas et al. (US 2016/0340242, hereafter “Haas”).
As to claim 27, Sawada discloses a process chamber but fails to mention the process chamber comprising a base plate, a pressure plate and a stop apparatus. However, such chamber elements are known in the art. Haas (also directed to method of connecting parts by solder) teaches a process chamber 300 (fig. 2, [0043]) comprising a base plate 302, a pressure plate 310 and a stop apparatus 306 (supports), wherein the base plate and the pressure plate are adjustable relative to one another with regards to spacing between the base plate and the pressure plate for exerting a pressure force on the solder group 12/22 by spring 312 (fig. 2), and the stop apparatus 306 limits a spacing between the base plate and the pressure plate to a minimum spacing such that, once the solder material in the solder group has melted, the solder group has a predetermined thickness. It is noted that any thickness meets predetermined thickness. Haas teaches that the spring 312 presses the pressure plate 210 uniformly against the component 20 so that a uniform force is achieved in the region of the surfaces to be connected [0043]. In light of Haas, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ a process chamber similar to Haas in the method of Sawada & Abe because it would enable to apply necessary force uniformly to achieve uniform bonding between the two components. Hence, combination of Sawada, Abe & Hass as a whole includes the process chamber comprising recited elements.
As to claim 28, Haas discloses that the stop apparatus 306 is arranged on the base plate 302 (fig. 2).
As to claim 33, Haas discloses that at least one of the base plate and the pressure plate is constructed of a material that can be heated or cooled. Examiner notes that almost any material can be heated or cooled with the exception of specifically designed insulation materials.
As to claim 34, Haas shows that the soldering apparatus comprises a carrier unit 304 on which the pressure plate 310 is directly or indirectly spring-mounted by spring 312 (fig. 2), 
As to claim 35, Haas discloses that a spring force exerted by the pressure plate on the solder group is adjustable (fig. 2, [0043]).
As to claims 37-38, Haas shows that a side of the pressure plate associated with the base plate is planar. Examiner notes that feature of at least one projecting step is optional (“or”) and not required to meet the claims.
Claims 29-30, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Abe & Haas as applied to claim 27 above, and further in view of Chen et al. (US 2013/0102112, hereafter “Chen”).
As to claims 29-30, Haas does not disclose that stop apparatus comprises a plurality of length-adjustable stop elements such that the minimum spacing can be set by the adjustable stop elements. However, Chen teaches a reflow process chamber comprising a base plate, a pressure plate 40 and stop apparatus (figs. 4-5) including a plurality of length-adjustable stop elements 106 (temperature-variable spacers) such that the spacing can be set by the adjustable stop elements [0013-0014]. Consequently, the height is adjusted based on thicknesses of the components 20-30 and the desirable height of connectors 32 
As to claim 32, Chen shows that the plurality of length-adjustable stop elements 106 are arranged such that, upon reaching the minimum spacing, the plurality of length-adjustable stop elements bear a respective free end against the base plate (fig. 5). Thus, the reflow chamber as modified by teachings of Chen above renders this claim obvious.
As to claim 36, the combination of Sawada, Abe, Haas and Chen above includes a plurality of length-adjustable stop elements, wherein the base plate is adjustable relative to the carrier unit by the stop elements.

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims. The drawing should also be corrected.


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/19, 12/5/19 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735